Case 3:20-cv-00002-GEC Document 11 Filed 09/24/20 Page 1 of 12 Pageid#: 715




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                  CHARLOTTESVILLE DIVISION

 PATTERSON DENTAL SUPPLY, INC.,
                                                         )
                                                         )
           Appellant,                                                 Civil Action No. 3:20CV00002
                                                         )
                                                         )
 v.                                                                   MEMORANDUM OPINION
                                                         )
                                                         )
 AESTHETIC DENTISTRY OF                                               By: Hon. Glen E. Conrad
                                                         )
 CHARLOTTESVILLE, P.C.,                                               Senior United States District Judge
                                                         )
                                                         )
           Appellee.


       In this appeal from the United States Bankruptcy Court for the Western District of Virginia,

Patterson Dental Supply, Inc., seeks review of the bankruptcy court’s memorandum opinion and

order denying its motion for relief from the automatic stay. For the following reasons, the court

will affirm the decision of the bankruptcy court.

                                                  Background

       The majority of the facts of the case were agreed to by the parties in a Joint Statement of

Uncontested Facts. R130-37. 1 Aesthetic Dentistry of Charlottesville, P.C. (“ADC”), is a dental

services corporation in Charlottesville, Virginia. R130. Dr. Anita Stewart (formerly Dr. Anita

Neel) is ADC’s sole shareholder. R131. Patterson Dental Supply, Inc. (“Patterson”), is a

Minnesota corporation that sells equipment and supplies to dental offices and labs. R130.

       On October 21, 2015, Patterson commenced the sale of dental equipment (the

“Equipment”) by placing a customer order identifying ADC as the customer and listing its

corporate address as the relevant address. R132-33, R252. Patterson delivered the Equipment to

ADC’s corporate address on October 28, 2015, and generated an invoice and a credit



       1
           Citations to “R” are to the Record on Appeal, ECF No. 2.
Case 3:20-cv-00002-GEC Document 11 Filed 09/24/20 Page 2 of 12 Pageid#: 716




memorandum. R133, R254, R255. Both documents list ADC and its corporate address as the

Equipment’s buyer. R254, R255.

       Patterson memorialized the sale by executing the Installment Sale Contract – Security

Agreement (the “Contract”) on October 28, 2015. R132, R138-42. Patterson unilaterally drafted

the Contract, which is governed under Minnesota law. R132, R140.

       The Contract refers alternatively to Dr. Stewart and ADC as the Equipment’s purchaser at

various points, but specifies only ADC’s corporate address as the pertinent address. For example,

the “Individuals Buyer(s) and Address” section on the Contract’s first page names “Dr. Anita

Neel” 2 as buyer but lists ADC’s corporate address as the relevant address. R138. The signature

line on the first page again lists “Dr. Anita Neel” as “Individual Buyer.” R138. Schedule A to the

Contract instead specifies ADC as the buyer and lists ADC’s corporate address as the relevant

address. R141-42.

       To this end, Paragraph 11 of the Contract stipulates that if “Buyer is an individual, Buyer

warrants that Buyer’s principal residence is shown on Buyer’s driver’s license,” while if instead

“Buyer is a business entity, Buyer represents and warrants . . . that the legal identity and chief

executive office of Buyer is and shall remain as set forth on page 1” of the Contract. R.140.

Patterson knew of Dr. Stewart’s home address as of October 28, 2015. R132. The Contract also

contains a guaranty clause asserting that “[n]otwithstanding the signature(s) on this Agreement

may indicate a representative capacity, the individual(s) signing below for the Buyer agree(s) . . .

they will unconditionally guarantee payment and performance of all liability of Buyer to Seller

under this Agreement.” R138.




       2
           Dr. Anita Stewart was named “Dr. Anita Neel” at the time of the Contract’s execution. R131.

                                                        2
Case 3:20-cv-00002-GEC Document 11 Filed 09/24/20 Page 3 of 12 Pageid#: 717




        On November 3, 2015, Patterson filed a UCC Financing Statement with the Virginia State

Corporation Commission. R133. The UCC Financing Statement lists the Equipment as collateral

and names Dr. Stewart as the sole debtor. R90. Patterson did not file a financing statement for

the Equipment identifying ADC as debtor. R131.

        ADC began making monthly payments on the Equipment in March 2016 and continued

doing so for over three years. R134. ADC made all payments from its corporate bank account.

R134.

        On April 28, 2016, and May 6, 2016, Patterson and ADC respectively executed a “CEREC

Club Agreement” under which Patterson would provide maintenance and software updates to the

Equipment, amongst other services. R134-35. The CEREC Club Agreement identifies ADC as

the “Customer,” ADC’s corporate address as the relevant address, and the Equipment as “sold to

Customer by Patterson.” R134. In exchange for its services, Patterson charged ADC a monthly

fee plus tax. R135. ADC paid such monthly fees and taxes from its corporate bank account. R135.

        Patterson assigned Customer # 764/299472-1 to ADC. R135. ADC pays all property taxes

on the Equipment and depreciates the machine for tax purposes. R135-36.

                                      Procedural History

        ADC filed a Chapter 11 bankruptcy petition in the United States Bankruptcy Court for the

Western District of Virginia on November 26, 2018, listing Patterson and its affiliate, Patterson

Financial Services, as creditors with nonpriority unsecured claims. R241-42. The deadline for

filing proofs of claim for non-governmental entities expired on February 11, 2019. R242.

Patterson did not file a proof of claim. R242.

        On July 17, 2019, Patterson filed a motion for relief from the automatic stay triggered by

ADC’s Chapter 11 petition, asserting that Dr. Stewart alone—and not ADC—purchased and

owned the Equipment. R242. Patterson moved for relief for cause, arguing that (1) under 11
                                                 3
Case 3:20-cv-00002-GEC Document 11 Filed 09/24/20 Page 4 of 12 Pageid#: 718




U.S.C. § 362(d)(1), ADC had no right to the Equipment because it had no interest in the collateral,

and (2) under 11 U.S.C. § 362(d)(2) the Equipment was not necessary for a successful

reorganization because ADC lacked equity in it as collateral. R242. ADC objected to Patterson’s

motion on August 9, 2019, asserting, amongst other things, that (1) ADC, and not Dr. Stewart,

purchased and owned the Equipment, and (2) Patterson did not have a perfected security interest

in the Equipment. R242.

       On September 19, 2019, the bankruptcy court held a hearing to consider confirmation of

ADC’s Chapter 11 plan. R242. On October 1, 2019, the bankruptcy court entered a formal order

confirming the plan. R243.

       On December 16, 2019, the bankruptcy court held a final evidentiary hearing on Patterson’s

motion for relief from the automatic stay.           R243.   Patterson argued that the Contract

unambiguously identifies Dr. Stewart as the Equipment’s “Individual Buyer,” meaning that ADC

lacked equity in the Equipment for purposes of its Chapter 11 filing. R244. ADC contended that

the Contract is ambiguous as to the Equipment’s purchaser and that the bankruptcy court therefore

needed to consider extrinsic evidence. R244. Mr. Eugene Burk, an operations manager for

Patterson, testified as Patterson’s sole witness. R244. Though Mr. Burk testified on direct

examination that Patterson identifies the Contract in its books and records in the name of Dr. Neel,

he also testified on cross-examination that ADC purchased the Equipment. R175, R182, R193.

No witnesses testified on behalf of ADC. R145.

       The bankruptcy court denied Patterson’s motion for relief from the automatic stay. R246.

First, the bankruptcy court analyzed the Contract and found it ambiguous, concluding that “the

Contract may be reasonably interpreted in different ways: (1) as if the purchaser is the individual

(Stewart), (2) as if the corporation (ADC) is the purchaser and Stewart is the guarantor, or (3) as

if both Stewart and ADC are joint purchasers.” R245-46.
                                                 4
Case 3:20-cv-00002-GEC Document 11 Filed 09/24/20 Page 5 of 12 Pageid#: 719




        Having found the contract ambiguous, the bankruptcy court looked to extrinsic evidence

to determine whether Patterson contracted with ADC or Dr. Stewart. R246. Noting that (1) several

documents that Patterson generated listed ADC as the Equipment’s purchaser and (2) Mr. Burk

testified on cross-examination that ADC purchased the Equipment, the bankruptcy court found

ADC to be “most likely the purchaser of the Equipment.” R246. The bankruptcy court further

held that the parties presented insufficient evidence regarding perfection of Patterson’s security

interest in the Equipment. R247. Because (1) ADC showed an ownership interest in the

Equipment, (2) Patterson failed to prove it had perfected a security interest in the Equipment, and

(3) Patterson failed to file a proof of claim against ADC before the bar date passed, the bankruptcy

court found no cause to grant Patterson relief from the stay. R246.

        On January 27, 2020, Patterson filed a timely appeal of the bankruptcy court’s decision.

Notice of Appeal, ECF No. 1.

                                       Standard of Review

        This court has appellate jurisdiction over this matter pursuant to 28 U.S.C. § 158(a). The

court reviews the bankruptcy court’s factual findings for clear error and its conclusions of law de

novo. Gold v. First Tenn. Bank Nat’l Ass’n., 743 F.3d 423, 429 (4th Cir. 2014).

                                            Discussion

        Patterson appeals the bankruptcy court’s decision denying its motion for relief from the

automatic stay. For the reasons outlined below, the court affirms the bankruptcy court’s decision

in its entirety.

I.      ADC’S MOTION TO STRIKE

        As a preliminary matter, the court considers ADC’s Motion to Strike Portions of

Appellant’s Designation of Appendix, ECF No. 7. The court cites only to the Record on Appeal

(“the record”), ECF No. 2, rather than to either party’s respective appendix. The court will
                                                 5
Case 3:20-cv-00002-GEC Document 11 Filed 09/24/20 Page 6 of 12 Pageid#: 720




therefore deny ADC’s motion to strike as moot.

II.    PATTERSON’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY

       Patterson argues that the bankruptcy court erred by denying it relief from the automatic

stay. Pursuant to 11 U.S.C. § 362(d), a bankruptcy court shall grant relief from an automatic stay

of an act against personal property under two scenarios. First, under 11 U.S.C. § 362(d)(1), the

bankruptcy court shall grant relief “for cause, including the lack of adequate protection of an

interest in property of such party in interest.” Second, under 11 U.S.C. § 362(d)(2), the bankruptcy

court shall grant relief from a stay of an act against property if both (1) the debtor lacks equity in

that property, and (2) “such property is not necessary to an effective reorganization.” Having found

Patterson to lack an interest in the Equipment and ADC to own it, the bankruptcy court found no

grounds to grant Patterson relief from the automatic stay.

       Patterson raises five arguments on appeal. Appellant’s Br. 4-5, ECF No. 4. Specifically,

Patterson argues that the bankruptcy court committed legal error when it (1) found the Contract

ambiguous, (2) considered extrinsic evidence to identify the parties to the contract, and (3)

concluded that ADC was the Equipment’s most likely purchaser. Id. at 8-21. Patterson further

contends that the bankruptcy court committed clear error when it (4) determined that Patterson did

not prove that it perfected a security interest in the Equipment, and (5) denied Patterson’s motion

for relief from the automatic stay. Id. at 22-23. The court addresses each argument below.

       a.      The Contract’s Ambiguity

       Patterson asserts that the Contract unambiguously specifies Dr. Stewart—and not ADC—

as the Equipment’s lone purchaser. Id. at 8-17. Under Patterson’s interpretation of the Contract,

therefore, ADC lacks an interest in the Equipment for purposes of its Chapter 11 petition and the

Equipment is not entitled to the protections of the automatic stay. ADC, on the other hand,

contends that the Contract is ambiguous as to its parties and that the bankruptcy court therefore
                                                  6
Case 3:20-cv-00002-GEC Document 11 Filed 09/24/20 Page 7 of 12 Pageid#: 721




correctly considered extrinsic evidence to construe it. Appellees’ Br. 6-7, ECF No. 8.

       Because the Contract is governed by Minnesota law, the court applies the interpretation

principles spelled out in Minnesota contract jurisprudence. In Minnesota, whether a contract is

ambiguous is a question of law. Staffing Specifix, Inc. v. TempWorks Mgmt. Servs., Inc., 913

N.W.2d 687, 692 (Minn. 2018). A contract is ambiguous if its terms “are susceptible to more than

one reasonable interpretation.” Id.

       In support of its argument that the Contract is unambiguous, Patterson notes that both the

“Individual Buyer(s)” section and signature block specify “Dr. Anita Neel” as the Equipment’s

purchaser. Appellant’s Br. 8-9. Additionally, “although there are two lines available for signing

at the bottom of the Contract, only one is filled in,” and “[t]here is not a second line for Aesthetic

Dentistry, nor is it signed by someone acting for Aesthetic Dentistry in a representative capacity.”

Id. at 13. Patterson asserts that these two parts of the Contract alone sufficiently render it to be

unambiguously between only Dr. Stewart (in her personal capacity) and Patterson. Id. at 8-9, 13-

14 (“The Bankruptcy Court need have gone no further after it stated ‘[t]he Contract indicates that

the individual buyer is ‘Dr. Anita Neel.’”).

       Patterson also takes issue with several other aspects of the bankruptcy court’s interpretation

of the Contract. First, Patterson argues that the bankruptcy court improperly focused on the

Contract’s repeated listing of ADC’s corporate address. Indeed, Patterson dismisses as immaterial

the Contract’s listing of ADC’s corporate address in the “Individual Buyer(s)” section and instead

asserts that such listing “merely identifies the address to which the equipment is to be delivered.”

Id. at 12-13. Next, Patterson contends that the bankruptcy court erred in finding ambiguity from

the Contract’s guaranty clause and argues that such clause would only apply “in the event the

agreement was signed by an entity.” Id. at 15. Because Dr. Stewart signed in her personal

capacity, Patterson argues, such guaranty clause is inapplicable. Appellant’s Br. 15. Finally,
                                                  7
Case 3:20-cv-00002-GEC Document 11 Filed 09/24/20 Page 8 of 12 Pageid#: 722




Patterson rejects the bankruptcy court’s reliance on the Contract’s attached schedules to support a

finding of ambiguity. Id. Because both (1) the first paragraph to the Contract “is the heart of the

agreement between the parties” and (2) “[t]here is no provision of the Contract to incorporate or

add an additional buyer if one were so described on the schedules,” the schedules offer no evidence

as to the Contract’s ambiguity (or lack thereof), Patterson contends. Id. at 16.

       For its part, ADC maintains that several aspects of the Contract render it ambiguous. ADC

asserts that the Contract is susceptible to multiple interpretations, as it includes both ADC and Dr.

Stewart as buyers, specifies ADC’s corporate address as the buyer’s address, includes a guaranty

clause binding Dr. Stewart “as guarantor (not buyer),” and includes schedules explicitly listing the

Equipment as “sold to” ADC. Appellee’s Br 6.

       Considering Minnesota contract interpretation principles, the court agrees with the

bankruptcy court’s conclusion that the Contract is susceptible to more than one reasonable

interpretation and is thus ambiguous as a matter of law. Staffing Specifix, 913 N.W.2d at 692.

Although Patterson proffers sufficient evidence to support a reasonable interpretation of the

Contract as between Patterson and Dr. Stewart in her personal capacity, several aspects of the

Contract support additional plausible interpretations. Indeed, the Contract’s repeated reference to

ADC’s corporate address, guaranty clause, and attached schedules specifying ADC as the

purchaser also suggest either that (1) ADC purchased the Equipment and Dr. Stewart signed as a

guarantor, or (2) both Stewart and ADC purchased the equipment as joint purchasers. As the

bankruptcy court concluded, a personal guaranty clause “would be unnecessary” if only Dr.

Stewart purchased the Equipment. R245. Moreover, both the Contract’s repeated reference to

ADC’s corporate address and its attached schedules specifying ADC as the Equipment’s purchaser

support a reasonable conclusion that Dr. Stewart signed the Contract either on behalf of or as a

joint purchaser with ADC.
                                                 8
Case 3:20-cv-00002-GEC Document 11 Filed 09/24/20 Page 9 of 12 Pageid#: 723




       Patterson instead insists that the bankruptcy court’s “analysis should have stopped” after it

acknowledged that the Contract lists Dr. Stewart as the Equipment’s individual buyer. Appellant’s

Br. 14. Such a reading does not, however, comport with Minnesota contract interpretation

principles.

       In Minnesota, “contract provisions are not to be read in isolation, but instead in light of

their surrounding context.” RAM Mut. Ins. Co. v. Rohde, 820 N.W.2d 1, 14 (Minn. 2012). Indeed,

“[t]he cardinal purpose of construing a contract is to give effect to the intentions of the parties as

expressed in the language they use in drafting the whole contract.” Art Goebel, Inc. v. North

Suburban Agencies, Inc., 567 N.W.2d 511, 515 (Minn. 1997) (emphasis added); see also Gill v.

Gill, 919 N.W.2d 297, 313 (Minn. 2018) (“Words and phrases cannot be read ‘out of context with

the entire agreement.’”) (citation omitted); Savela v. City of Duluth, 806 N.W.2d 793, 801 (Minn.

2011) (“The intent of the parties is not ascertained by a process of dissection in which words or

phrases are isolated from their context, but rather from a process of synthesis in which the words

and phrases are given a meaning in accordance with the obvious purpose of the contract as a

whole.”) (internal quotation marks and citation omitted). Under Minnesota contract law, all parts

of the Contract—including its schedules—are relevant to construing its meaning. The bankruptcy

court thus properly included the Contract’s schedules in its analysis.

       Given that several reasonable interpretations of the Contract exist, the court agrees with

the bankruptcy court that the Contract is ambiguous as a matter of law.

       b.      Admission of Extrinsic Evidence

       Patterson next argues that the bankruptcy court committed legal error by improperly

considering extrinsic evidence concerning the parties to the Contract. Appellant’s Br. 17-18.

Under Minnesota law, a court interpreting an ambiguous contract may look to extrinsic evidence

to construe the parties’ intent. Caldas v. Affordable Granite & Stone, Inc., 820 N.W.2d 826, 832
                                                  9
Case 3:20-cv-00002-GEC Document 11 Filed 09/24/20 Page 10 of 12 Pageid#: 724




(Minn. 2012); Michalski v. Bank of America Ariz., 66 F.3d 993, 996 (8th Cir. 1995). Having

found the Contract ambiguous, the court concludes that the bankruptcy court’s consideration of

extrinsic evidence as to the parties’ intent was proper as a matter of law.

       c.      The Parties to the Contract

       Next, Patterson argues that the bankruptcy court erred as a matter of law when it found

ADC to be the Equipment’s most likely purchaser. Appellant’s Br. 18. It asserts that the

bankruptcy court had insufficient evidence to conclude that ADC—and not Dr. Stewart in her

personal capacity—purchased the Equipment, and points out that no witnesses testified on ADC’s

behalf at the final evidentiary hearing on Patterson’s motion for relief from the automatic stay. Id.

at 18-19.

       As a preliminary matter, the court notes that interpretation of an ambiguous contract term

is a question of fact. Staffing Specifix, 913 N.W.2d at 692 (“When extrinsic evidence has been

admitted, the interpretation of ambiguous terms becomes a question of fact.”). Having previously

found the Contract ambiguous as to the Equipment’s purchaser, the court therefore reviews the

bankruptcy court’s finding for clear error. Gold v. First Tenn. Bank Nat’l Ass’n., 743 F.3d 423,

429 (4th Cir. 2014). Under the clear error standard, the court “will not reverse a bankruptcy court’s

finding that is supported by the evidence unless that finding is clearly wrong.” Id. (citing In re

ESA Envtl. Specialists, Inc., 709 F.3d 388, 399 (4th Cir. 2013)). Moreover, the court will not find

clear error unless it reaches “a firm and definite conviction that a mistake has been committed.”

Id. (quoting Klein v. PepsiCo, Inc., 845 F.2d 76, 79 (4th Cir. 1988)).

       Upon review of the record, the court cannot conclude that the bankruptcy court’s finding

as to the parties was “clearly wrong.” Instead, the record contains significant evidence supporting

the bankruptcy court’s assessment. As the bankruptcy court noted, several documents prepared

internally by Patterson suggest ADC purchased the Equipment. Patterson’s October 21, 2015,
                                                 10
Case 3:20-cv-00002-GEC Document 11 Filed 09/24/20 Page 11 of 12 Pageid#: 725




customer order, October 28, 2015, invoice, and October 28, 2015, credit memorandum all specify

ADC as the purchaser and list ADC’s corporate address. Moreover, Patterson assigned Customer

# 764/299472-1 to ADC, and the CEREC Club Agreement between ADC and Patterson also

specifies ADC as “Customer” and identifies the Equipment as “sold to Customer by Patterson.”

ADC paid all monthly payments due to Patterson from its corporate account, pays all property

taxes on the Equipment, and depreciates the Equipment for tax purposes.

       Given the significant record evidence supporting the bankruptcy court’s finding, the court

cannot conclude that the bankruptcy court committed clear error.

       d.      Patterson’s Security Interest in the Equipment

       Patterson contends that the bankruptcy court committed clear error when it found

insufficient evidence concerning Patterson’s perfection of its security interest in the Equipment.

Appellant’s Br. 22. The Virginia Uniform Commercial Code generally requires that a financing

statement naming the debtor, secured party, and collateral be filed to perfect a security interest in

equipment. Va. Code Ann. §§ 8.9A-310, 8.9A-502(a) (2020). When the debtor is a registered

organization, the financing statement sufficiently identifies the debtor “only if the financing

statement provides the name that is stated to be the registered organization’s name on the public

organic record.” Id. § 8.9A-503.

       Patterson’s UCC Financing Statement for the Equipment names only Dr. Stewart as debtor.

Patterson did not file a financing statement naming ADC as debtor. Having found ADC to have

purchased the Equipment and thus have equity in it, the court therefore agrees with the bankruptcy

court that Patterson failed to show perfection of its security interest in the Equipment. See, e.g., In

re Tyringham Holdings, Inc., 354 B.R. 363, 365, 368 (Bankr. E.D. Va. 2006) (finding financing

statement insufficient to perfect lienholder’s security interest in the collateral because it omitted

“Inc.” from debtor’s name). In any event, the court cannot conclude that the bankruptcy court’s
                                                  11
Case 3:20-cv-00002-GEC Document 11 Filed 09/24/20 Page 12 of 12 Pageid#: 726




finding constitutes clear error.

       e.      Patterson’s Motion for Relief from the Automatic Stay

       Patterson lastly contends that the bankruptcy court committed clear error when it denied

its motion for relief from the automatic stay. As stated previously, a bankruptcy court shall grant

relief from an automatic stay of an act against personal property under two scenarios. 11 U.S.C. §

362(d). First, under 11 U.S.C. § 362(d)(1), the bankruptcy court shall grant relief “for cause,

including the lack of adequate protection of an interest in property of such party in interest.”

Second, under 11 U.S.C. § 362(d)(2), the bankruptcy court shall grant relief from a stay of an act

against property if both (1) the debtor lacks equity in that property, and (2) “such property is not

necessary to an effective reorganization.” Having found Patterson to lack an interest in the

Equipment and ADC to own the Equipment, the court finds Patterson ineligible for relief from the

automatic stay under 11 U.S.C. § 362(d).

                                           Conclusion

       For the reasons stated, the court affirms the bankruptcy court’s decision in its entirety.

       The Clerk is directed to send copies of this memorandum opinion and the accompanying

order to all counsel of record.

                     24th day of September, 2020.
        DATED: This ____


                                                            Senior United States District Judge




                                                12
